



Exhibit 10.2

Execution Version


PROMISSORY NOTE
New York, New York
October 30, 2020
This PROMISSORY NOTE (this “Promissory Note”) is made by DENBURY ONSHORE, LLC, a
Delaware limited liability company (the “Borrower”), in favor of GENESIS NEJD
PIPELINE, LLC (the “Payee”).
WHEREAS, on May 30, 2008 (the “Original Effective Date”), Borrower and Payee
entered into that certain Pipeline Financing Lease Agreement (the “Original
Lease”) for the North East Jackson Dome Pipeline System located in the State of
Mississippi and the State of Louisiana, pursuant to which Borrower leases the
North East Jackson Dome Pipeline System and 100% of its capacity on an exclusive
basis from Payee.
WHEREAS, on July 30, 2020, Borrower, together with DRI and certain of its
Affiliates (including Borrower), commenced a voluntary case under Chapter 11 of
Title 11 of the United States Code (collectively, the “Bankruptcy Cases”), which
constituted a Lease Event of Default and a Bankruptcy Default under the terms of
the Original Lease (collectively, the “DRI Bankruptcy Default”).
WHEREAS, in connection with the Bankruptcy Cases, Borrower and Payee have
reached a settlement agreement (the “Settlement”) pursuant to which, among other
things, (a) on the Effective Date, Payee shall convey the Pipeline System to
Borrower pursuant to instruments of conveyance to be recorded in the states of
Louisiana and Mississippi (the “Conveyance Documents”) and (b) Borrower shall
pay the Payee $70 million (the “Settlement Amount”) in four consecutive
quarterly installments of $17.5 million to be payable on the last day of the
first month of each quarter, commencing on January 31, 2021 (or if such day is
not a business day, the next succeeding business day).
WHEREAS, in order to effect the Settlement, each of the Borrower and the Payee
has agreed to amend and restate the Original Lease in its entirety by entering
into an Amended and Restated Pipeline Financing Lease Agreement, dated as of the
date hereof (the “Financing Lease”); provided that (i) the Financing Lease
provide for an optional remedy in connection with the Bankruptcy Default that
would permit the Borrower and the Payee to elect the Exchange Note Option, (ii)
the parties shall have been deemed to have elected the Exchange Note Option for
the Settlement Amount as of the commencement of the Bankruptcy Cases and (iii)
the Exchange Note Option and the Exchange Documents shall become effective
immediately after the effectiveness of the Financing Lease.
WHEREAS, the Borrower desires for the Payee to acknowledge, agree to and accept
or enter into, as applicable, (i) this Promissory Note, (ii) two deeds of trust
or mortgages, dated as of even date herewith (the “Exchange Mortgages”), (iii)
that certain consent and agreement, dated as of even date herewith (the
“Exchange Consent”), and any and all other agreements, documents, instruments or
certificates executed by Borrower in connection with such agreements, including
in connection with securing the Obligations (such documents, together with the
Exchange Note, the Exchange Mortgages and the Exchange Consent, the “Underlying
Agreements”), pursuant to




1

--------------------------------------------------------------------------------





which the Borrower has agreed to pay the Payee the Settlement Amount in four
equal quarterly installments as evidenced by this Promissory Note, which is
secured by a security interest in the Pipeline System which, among other
components, includes a 183-mile CO2 pipeline located in the States of
Mississippi and Louisiana.
Section 1.Defined Terms.
“A&R Financing Lease” has the meaning assigned to such term in Section 2.
“A&R Financing Lease Closing Date” means October 30, 2020.
“Administrative Agent” means Wells Fargo Bank, National Association, as
successor to Fortis Capital Corp., in its capacity as administrative agent for
the Genesis Lenders under the Credit Agreement and any of its successors in such
capacity under the terms of the Credit Agreement or any agent performing a
similar role after giving effect to a Refinancing (as defined in the Exchange
Consent).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of this Promissory Note, Genesis Energy, L.P., its
subsidiaries and its general partner, Genesis Energy, LLC, shall not be
considered Affiliates of DRI, or vice versa.
“Bankruptcy Event” means, with respect to any Person, the entry of a decree or
order by a court of competent jurisdiction adjudging such Person as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of such Person under the
Federal Bankruptcy Code or any other applicable law, or appointing a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of such
Person or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and the continuance of any such decree or order
unstayed and in effect for a period of 60 consecutive days; or the consent by
such Person to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or similar relief under the Federal Bankruptcy Code or any other
applicable law, or the consent by it to the filing of any such petition or to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt.
“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.
“Borrower Parties” means the Borrower and DRI.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real property, pipelines or personal property, or a
combination thereof, which obligations are required




2

--------------------------------------------------------------------------------





to be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
“Claims” means any and all obligations, liabilities, losses, actions, suits,
judgments, penalties, fines, claims, demands, settlements, costs and expenses
(including, without limitation, reasonable legal fees and expenses) of any
nature whatsoever.
“Closing Agreement” means the Closing Agreement, dated as of the Financing Lease
Closing Date, by and between Payee and the Borrower.
“Collateral Lien” means any Lien created by the NEJD Intercompany Collateral
Agreement or any exercise of any rights under the NEJD Intercompany Collateral
Agreement upon an Event of Default.
“Collective Secured Parties” means, collectively, (i) the Administrative Agent,
on behalf of the Secured Parties (as defined in the Credit Agreement), and (ii)
NEJD SPE 1.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement dated as of June 30, 2014 among Genesis, the MLP, the Genesis Lenders
party thereto, the Administrative Agent, and the other parties and agents
thereto as amended, restated, supplemented or otherwise modified from time to
time after giving effect to the Refinancing (as such term is defined in the
Exchange Consent) of that certain First Amended and Restated Credit Agreement
dated as of May 30, 2008, among Genesis, the MLP, the Genesis Lenders party
thereto, Fortis Capital Corp. and the other parties and agent thereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Interest” has the meaning assigned to such term in Section 3.
“Default Interest Rate” has the meaning assigned to such term in Section 3.
“Denbury Indemnitee” has the meaning assigned to such term in Section 17(b).
“DRI” means Denbury Inc. (formerly known as Denbury Resources Inc.), a Delaware
corporation.
“DRI Credit Agreement” means the Credit Agreement, dated as of September 18,
2020, by and among DRI, JPMorgan Chase Bank, N.A., as administrative agent and
the other agents and lenders party thereto, as amended, restated, supplemented
or otherwise modified, refinanced or replaced, in each case from time to time.




3

--------------------------------------------------------------------------------





“Effective Date” shall mean October 30, 2020.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions promulgated by any Governmental Body,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material.
“Event of Default” has the meaning assigned to such term in Section 10.
“Exchange Collateral” has the meaning assigned to such term in Section 5.
“Exchange Consent” means that certain Consent and Agreement (Exchange Note
Option), dated as of the date hereof, by and among the Borrower, DRI, the
Administrative Agent, Payee, NEJD SPE 1, and the MLP.
“Exchange Documents” means, collectively, this Promissory Note, the Exchange
Mortgages, the Exchange Guaranty, the Exchange Consent and any and all other
agreements, documents, instruments or certificates executed by any Borrower
Party or any of their respective officers at any time in connection with the
Obligations under this Promissory Note, including in connection with securing
such Obligations, as such agreements may be amended, modified, supplemented or
restated from time to time.
“Exchange Guaranty” means the Guaranty, dated as of the date hereof, executed by
DRI to Guaranty the Obligations and other obligations as forth therein.
“Financial Officer” means, with respect to any Person, the chief executive
officer, president, chief accounting officer, chief financial officer,
treasurer, vice president of finance or controller of such Person and, to the
extent that any such officer does not exist, any similar officer of the Person’s
parent or general partner.
“Financing Lease” means that certain Pipeline Financing Lease Agreement, dated
as of the Financing Lease Closing Date, by and between Payee and the Borrower.
“Financing Lease Closing Date” means May 30, 2008.
“Financing Lease Consent” means that certain Consent and Agreement, dated as of
the Financing Lease Closing Date by and among the Borrower, DRI, the
Administrative Agent, Payee, NEJD SPE 1, and the MLP.
“Financing Lease Documents” means the Financing Lease, the Financing Lease
Guaranty, the Closing Agreement, the Financing Lease Consent, the SRCA and all
other documents, agreements, and instruments related thereto necessary to effect
the actions contemplated thereby, as any such documents may be have been
amended, modified, supplemented or restated prior to the date hereof, to the
extent permitted by the terms of the Loan Documents (as defined in the Credit
Agreement), including, for the avoidance of doubt, the A&R Financing Lease.
“Financing Lease Guaranty” means that certain Guaranty, dated as of the
Financing Lease Closing Date made by DRI in favor of Payee.




4

--------------------------------------------------------------------------------





“First Priority” means, with respect to any Lien purported to be created and
granted in any Exchange Collateral pursuant to any Exchange Document, that such
Lien is the most senior of any Lien by, through or under the Borrower to which
such Exchange Collateral is subject other than any encumbrances on such Exchange
Collateral of the type referred to in the definition of “Permitted
Encumbrances”.
“Foreign Lender” means any Payee that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Genesis” means Genesis Crude Oil, L.P., a Delaware limited partnership.
“Genesis Indemnitee” has the meaning assigned to such term in Section 17(a).
“Genesis Lenders” means the lenders party to Credit Agreement from time to time.
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state,
tribal or local, or any agency, instrumentality or authority thereof, or any
court or arbitrator (public or private).
“Governmental Requirements” means, as in effect on the date hereof, any federal,
state, local or other law or governmental requirement of any kind, and the
rules, regulations and orders promulgated thereunder.
“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor Guarantying or having the economic
effect of Guarantying any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guaranty shall not include endorsements for
collection or deposit in the ordinary course of business or any obligation that
arises solely as a result of the relevant Person’s status as a general partner
in a partnership.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.




5

--------------------------------------------------------------------------------





“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
“Indebtedness” means, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of Property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices and which in any event are no more than 120 days past due, or, if more
than 120 days past due, are being contested in good faith and adequate reserves
with respect thereto have been made on the books of such Person), (b) the
maximum amount available to be drawn or paid under all letters of credit,
bankers’ acceptances, bank guaranties, surety and appeal bonds and similar
obligations issued for the account of such Person and all unpaid drawings and
unreimbursed payments in respect of such letters of credit, bankers’
acceptances, bank guaranties, surety and appeal bonds and similar obligations,
(c) all indebtedness of the types described in clause (a), (b), (d), (e), (f) or
(g) of this definition secured by any Lien on any Property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
fair market value of the Property to which such Lien relates), (d) all Capital
Lease Obligations of such Person, (e) all Guaranties of such Person, (f) all net
obligations under any Hedging Agreement or under any similar type of agreement
and (g) all Off-Balance Sheet Liabilities of such Person. For the avoidance of
doubt, Indebtedness shall not include any indebtedness that arises solely as a
result of the relevant Person’s status as a general partner of a partnership.
“Interest Lien” means any Lien held by the Payee as a component of the Payee’s
interest in the Pipeline System.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” has the meaning assigned to such term in Section 2.
“Material Indebtedness” means Indebtedness (other than the Loan) of any one or
more of the Borrower Parties in an aggregate outstanding principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower
Party would be required to pay if such Hedging Agreement were terminated at such
time.
“MLP” means Genesis Energy, L.P., a Delaware limited partnership.




6

--------------------------------------------------------------------------------





“NEJD Intercompany Collateral” means all collateral under or as defined in the
NEJD Intercompany Collateral Agreement.
“NEJD Intercompany Collateral Agreement” means that certain Collateral
Agreement, dated as of the Financing Lease Closing Date, made by Payee in favor
of NEJD SPE 1.
“NEJD Intercompany Note” means that certain Intercompany Note by Payee in favor
of NEJD SPE 1, dated as of the Effective Date.
“NEJD SPE 1” means Genesis NEJD Holdings, LLC, a Delaware limited liability
company.
“NEJD Transaction” has the meaning assigned to such term in Section 2.
“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of each Borrower Party to the Payee, of whatsoever nature and
howsoever evidenced, due or to become due, now existing or hereafter arising,
whether direct or indirect, absolute or contingent, which may arise under, out
of, or in connection with this Promissory Note or the other Exchange Documents
and all other agreements, Guaranties, notes and other documents entered into by
any party in connection therewith, and any amendment, restatement or
modification of any of the foregoing, including, but not limited to, the full
and punctual payment when due of any unpaid principal of the Loan, interest
(including, without limitation, interest accruing at any post-default rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), fees, reimbursement obligations, guaranty obligations, penalties,
indemnities, legal and other fees, charges and expenses, and amounts advanced by
the Payee, including all out of pocket expenses incurred in order to preserve
any collateral or security interest, whether after acceleration or otherwise.
“Off-Balance Sheet Liabilities” means, as to any Person, any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person.
“Organizational Document” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation or bylaws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
Person, (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such Person, (d) in
the case of any general partnership, the partnership agreement (or similar
document) of such Person and (e) in any other case, the functional equivalent of
the foregoing.
“Payee” has the meaning assigned to such term in the introductory paragraph
hereto.
“Payee Lien” means any Lien on the Pipeline System or the Exchange Documents
arising on or after the Effective Date that is either proven to have been
created by the Payee or proven to have arisen based on any action of or failure
to act by the Payee, the MLP, its subsidiaries, or its general partner, Genesis
Energy, Inc.; provided that, notwithstanding the foregoing, Payee Liens shall
not include (i) any Interest Lien or other Lien that arises solely from the
Payee’s interest in the Pipeline System but is otherwise unrelated to any action
of or failure to act by the Payee, the




7

--------------------------------------------------------------------------------





MLP, its subsidiaries or its general partner, Genesis Energy, Inc., (ii)
Permitted Encumbrances, (iii) any Lien consented to or created or caused by the
Payee or its Affiliates, (iv) any Lien arising out of the Payee’s performance
of, or failure to perform, its responsibilities and obligations under the
Exchange Documents or otherwise out of a matter for which the Payee is required
to provide indemnification pursuant to this Promissory Note, (v) any Lien
related to beneficial ownership, operation or maintenance of the Pipeline
System, (vi) any Lien created pursuant to the NEJD Intercompany Collateral
Agreement or the Exchange Documents, (vii) any Collateral Lien, or (viii) any
Lien not created by the Payee existing immediately prior to the execution and
delivery of the Financing Lease.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Body or
other entity.
“Permitted Encumbrances” means: (a) any Liens for taxes that are not yet due and
payable or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been set aside; (b) materialmen’s, mechanic’s,
repairmen’s, employees’, contractors’ and other similar Liens or charges arising
in the ordinary course of business, so long as, at any time, no enforcement
action with respect to any such Lien has progressed to the point where a
judgment or decree for foreclosure, or a foreclosure sale, could be entered or
conducted with the next ensuing thirty (30) day period; (c) all rights reserved
to or vested in any Governmental Body to control or regulate any of the real
property interests constituting a part of the Pipeline System; (d) easements,
rights of way, restrictions and other similar encumbrances incurred in the
ordinary course of business which, in the aggregate, are not substantial in
amount and which do not in any case materially detract from the value of the
Pipeline System as it is currently being used or materially interfere with the
ordinary conduct of the Pipeline System; (e) other Liens not created by, through
or under the Borrower and which do not secure indebtedness for borrowed money,
which Liens are incurred in the ordinary course of business and which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Pipeline System as it is currently being used or do not,
and could not reasonably be expected to, materially interfere with the ordinary
conduct or transfer of the Pipeline System; provided that any such Lien shall be
a Permitted Encumbrance for only so long as, at any time, no enforcement action
with respect thereto has progressed to the point where a judgment or decree for
foreclosure, or a foreclosure sale, could be entered or conducted within the
next ensuing thirty (30) day period; and (f) the rights of grantors and lessors
to consent to a transfer of any Rights-of-Way.
“Pipeline System” has the meaning assigned to such term in the Exchange
Mortgages of even date herewith.
“Promissory Note” has the meaning assigned to such term in the introductory
paragraph hereto.
“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including equity interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired.




8

--------------------------------------------------------------------------------





“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal or leaching into the indoor or outdoor
environment, or into or out of any property.
“Responsible Officer” means, with respect to any Person, the Chief Executive
Officer, the President, any Executive Officer, any Financial Officer or any Vice
President of such Person. Unless otherwise indicated herein, each reference to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.
“Rights-of-Way” has the meaning assigned to such term in the Exchange Mortgages
of even date herewith.
“SRCA” means the Special Representations and Covenants Agreement, dated as of
the Financing Lease Closing Date, by and between the MLP and the Borrower.
“Successor” means the Administrative Agent, any Secured Party (as defined in the
Credit Agreement), any designee or assignee thereof, or any other transferee
(including a designee or assignee of or a transferee from a Successor) of the
NEJD Intercompany Collateral subsequent to an exercise of remedies under the
Security Documents (as defined in the Credit Agreement); provided, that in no
event shall NEJD SPE 1, Payee or any other Affiliate of Genesis be a Successor.
“UCC” means the Uniform Commercial Code.
Section 2.Loan. On the A&R Financing Lease Closing Date, Payee and the Borrower
amended and restated the Financing Lease (such amended and restated Financing
Lease, the “A&R Financing Lease”) to provide for an optional remedy for Payee in
connection with the Bankruptcy Cases. Pursuant to the A&R Financing Lease and
the Financing Lease Consent, the Borrower and the Payee have agreed to accept
the Exchange Documents in exchange for the Financing Lease Documents, and hereby
agree that (a) the Exchange Documents are provided to the Payee in exchange,
renewal, extension and rearrangement of the indebtedness and liens in favor of
the Payee created under the Financing Lease Documents, (b) the Exchange
Documents are proceeds of the security interests of the Collective Secured
Parties in the Financing Lease Documents, (c) the security interest of the
Collective Secured Parties in and to the NEJD Intercompany Collateral
immediately prior to such exchange continue without interruption in the Exchange
Documents and (d) other than this Promissory Note, the Exchange Mortgages, the
Exchange Consent and the Exchange Guaranty, upon the effectiveness of this
Promissory Note and the other Exchange Documents, the Financing Lease and all
other Financing Lease Documents, including the Financing Lease Guaranty, shall
be automatically terminated and of no force or effect. The Borrower acknowledges
that for applicable tax, bankruptcy and commercial law purposes it was its
intent that the Financing Lease Documents represented a secured loan made to it,
that this Promissory Note and the other Exchange Documents are being delivered
in exchange for its obligation to repay such loan under the A&R Financing Lease
and in renewal, extension and rearrangement of the indebtedness evidenced
thereby, and that this Promissory Note reflects an obligation to pay the amount
of $70 million in settlement of the amounts due and owing under the Financing
Lease Documents (such amount, the “Loan”). The Loan will be repaid in equal




9

--------------------------------------------------------------------------------





quarterly installments of $17.5 million on the last day of the first month of
each quarter, beginning with the first scheduled payment date on January 31,
2021.
Section 3.Loan Repayment. For value received, (a) the Borrower unconditionally
agrees to pay to the order of the Payee, on each date specified in Annex A
hereto, such amount as is specified on such Annex for such date that occurs
after the date hereof and (b) on the latest date set forth on such Annex the
Borrower unconditionally agrees to pay to the order of the Payee the aggregate
unpaid principal amount of the Loan, in each case in lawful money of the United
States and in immediately available funds. Except as provided below, no interest
on the unpaid principal amount hereof will accrue. While any Event of Default
has occurred and is continuing, or while any payment of principal hereunder has
not been paid in full as and when due hereunder, all amounts outstanding
hereunder (including, without limitation, the full unpaid principal balance
outstanding hereunder at such time) shall bear interest (“Default Interest”) at
the rate of three percent (3%) per annum (“Default Interest Rate”).
Section 4.Payments. The Borrower agrees to make all payments under this
Promissory Note and the other Exchange Documents directly to the Payee, for
deposit into such account as the Payee may from time to time specify in writing
to the Borrower.
Section 5.Security. This Promissory Note is secured by the Exchange Mortgages,
each executed and delivered by the Borrower in favor of the Payee. Reference is
made to the Exchange Mortgages as to the nature and extent of the collateral
(the “Exchange Collateral”) securing this Promissory Note, the Obligations and
the other obligations secured thereby, and the rights of the Payee with respect
to the Exchange Collateral.
Section 6.Waivers. In respect of any and all Obligations under this Promissory
Note, the Borrower agrees to make such payments without defense, set-off,
counterclaim, recoupment or other right, and hereby waives presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the Payee shall operate as a
waiver of such rights.
Section 7.Conditions to Exchange. The Exchange Note Option (as defined in the
Financing Lease) shall not be consummated and this Promissory Note shall not
become effective until the date on which each of the following conditions is
satisfied:
(a)the Payee shall have received from each party hereto written evidence
satisfactory to the Payee that such party has signed a counterpart of this
Promissory Note;
(b)the Payee shall have received the following: (i) copies of each
Organizational Document executed and delivered by each Borrower Party and, to
the extent applicable, certified as of a recent date by the appropriate
governmental official, (ii) signature and incumbency certificates of the
officers of each Borrower Party executing any Exchange Document on behalf of
such Borrower Party, (iii) resolutions of the board of directors or similar
governing body of each Borrower Party approving and authorizing the execution,
delivery and performance of the Exchange Documents to which such Borrower Party
is a party, being in full force and effect without modification or amendment,
and (iv) a good standing certificate from the applicable Governmental Body of
each Borrower Party’s jurisdiction of organization or formation and, in the




10

--------------------------------------------------------------------------------





case of the Borrower, the states of Louisiana and Mississippi, each dated a
recent date prior to the Effective Date; and
(c)The Payee shall have received a certificate, dated the Effective Date, and
signed by the President, a Vice President or a Financial Officer of the Borrower
stating that all representations and warranties set forth in the Exchange
Documents are true and correct in all material respects as of the Effective Date
and that no Default or Event of Default shall have occurred and be continuing
after giving effect to the effectiveness of this Promissory Note as of the date
hereof;
(d)The Payee shall have received (i) the Exchange Mortgages, including financing
statements, duly completed and executed (as applicable) in sufficient number of
counterparts and in proper form for recording, if necessary, and perfecting
Liens in the Exchange Collateral satisfactory to it and (ii) legal opinions of
(x) local Louisiana counsel to Borrower and (y) local Mississippi counsel to
Borrower, in each case, addressed to Payee, dated as of the Effective Date and
in form and substance reasonably satisfactory to Payee, including with respect
to enforceability and perfection of the security interests created by the
Exchange Mortgages;
(e)Each of the Payee and Borrower shall have received UCC, tax and judgment Lien
searches reasonably satisfactory to it, as applicable, and UCC termination
statements (or similar documents) reasonably requested by it;
(f)the Borrower shall have received the following: (i) copies of each
Organizational Document executed and delivered by Payee and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, (ii) signature and incumbency certificates of the officers of Payee
executing any Conveyance Document on behalf of Payee, (iii) resolutions of the
board of directors or similar governing body of Payee approving and authorizing
the execution, delivery and performance of the Conveyance Documents to which
Payee is a party being in full force and effect without modification or
amendment, and (iv) a good standing certificate from the applicable Governmental
Body of Payee’s jurisdiction of organization or formation;
(g)The Borrower shall have received a certificate, dated the Effective Date, and
signed by the President, a Vice President or a Financial Officer of Payee
stating that all representations and warranties set forth in this Promissory
Note and the Conveyance Documents are true and correct; and
(h)The Borrower shall have received the Conveyance Documents, including any
applicable release instruments, duly completed and executed (as applicable) in
sufficient number of counterparts and in proper form for recording, if
necessary, and satisfactory to it.
The Payee shall notify the Borrower of the Effective Date, which notice shall
not be unreasonably withheld or delayed, and shall be conclusive and binding
Section 8.Representations and Warranties.
(I) The Payee represents and warrants to the Borrower that, immediately prior to
the effectiveness of this Promissory Note, as of the Effective Date:




11

--------------------------------------------------------------------------------





(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and to own and lease its Property, and
is qualified to do business, and is in good standing, in the states of Louisiana
and Mississippi;
(b) entering into the Conveyance Documents to which it is a party and the other
transactions contemplated hereby are within its company power and such
transactions have been duly authorized by all necessary company and, if
required, owner action;
(c) each of this Promissory Note, the Conveyance Documents and the Exchange
Consent has been duly executed and delivered by it and constitutes a legal,
valid and binding obligation of it, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
(d) the entering into of the Conveyance Documents and the Exchange Consent to
which it is a party and the other transactions contemplated hereby by it (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Body, except (1) such as have been obtained or
made and are in full force and effect, (2) filings necessary to transfer title
under the Conveyance Documents and (3) consents, approvals, registrations or
filings in respect of the encumbrances of the type described in clause (f) of
the definition of “Permitted Encumbrances”, (ii) will not violate any
Governmental Requirement, (iii) will not violate its Organizational Documents,
(iv) will not violate or result in a default under any indenture, agreement or
other instrument binding upon it or its assets, or give rise to a right
thereunder to require any payment to be made by it, and (v) will not result in
the creation or imposition of any Lien on any of its Property, except Liens
created and granted under the Security Documents (as defined in the Exchange
Consent);
(e) the Payee has complied with all material provisions of all applicable laws,
judgments and decrees applicable to its ownership of the Pipeline System as
presently conducted and the Payee has not received any written notification, and
is not aware of any planned written notification, that it is not presently in
compliance therewith;
(f) (i) there are no judgments, orders, writs or injunctions of any Governmental
Body, presently in effect or pending or, to Payee’s knowledge, threatened,
against the Payee with respect to its ownership of the Pipeline System or,
which, if adversely determined, would materially impair or prohibit the ability
of the Borrower to perform its obligations hereunder and (ii) there are no
claims, actions, suits or proceedings by or before any Governmental Body pending
or, to the Payee’s knowledge, threatened by or against the Payee with respect to
its ownership of the Pipeline System;
(g) the rights of way (including easements and other non-fee property)
identified in Exhibit A-2 to each of the Conveyance Documents constitute all
material rights of way encompassing, relating to, or required for the proper
operation of, the Pipeline System, and it has good and valid title to the
Pipeline System free and clear of all Liens created by, through or under the
Payee except for Permitted Encumbrances;




12

--------------------------------------------------------------------------------





(h) there are no debts, liabilities or obligations of Payee that are secured by
or burdening the Pipeline System other than the Security Documents (as defined
in the Exchange Consent); and
(i) all tax returns required to be filed by federal, state or local laws with
respect to the Pipeline System prior to Effective Date have been filed by Payee
prior to Effective Date, and all Pipeline System taxes imposed or assessed,
whether federal, state or local, which are due or payable for any period ending
on or prior to the Effective Date, have been paid or provided for prior to the
Effective Date.
(II) The Borrower represents and warrants to the Payee that, immediately after
giving effect to the effectiveness of this Promissory Note, as of the Effective
Date:
(a)it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and to own and lease its Property, and is
qualified to do business, and is in good standing, in the states of Louisiana
and Mississippi;
(b)entering into the Exchange Documents to which it is a party and the other
transactions contemplated hereby are within its company power and such
transactions have been duly authorized by all necessary company and, if
required, owner action;
(c)each of this Promissory Note, the Exchange Mortgages and the Exchange Consent
has been duly executed and delivered by it and constitutes a legal, valid and
binding obligation of it, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(d)the entering into of the Exchange Documents to which it is a party and the
other transactions contemplated hereby by it (i) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Body, except (1) such as have been obtained or made and are in full
force and effect, (2) filings necessary to perfect the Liens created and granted
under the Exchange Mortgages and (3) consents, approvals, registrations or
filings in respect of the encumbrances of the type described in clause (f) of
the definition of “Permitted Encumbrances”, (ii) will not violate any
Governmental Requirement, (iii) will not violate its Organizational Documents,
(iv) will not violate or result in a default under any indenture, agreement or
other instrument binding upon it or its assets, or give rise to a right
thereunder to require any payment to be made by it, and (v) will not result in
the creation or imposition of any Lien on any of its Property, except Liens
created and granted under the Exchange Mortgages;
(e)the Borrower has complied with all material provisions of all applicable
laws, judgments and decrees applicable to its operation and use of the Pipeline
System as presently conducted and the Borrower has not received any written
notification, and is not aware of any planned written notification, that it is
not presently in compliance therewith;




13

--------------------------------------------------------------------------------





(f)(i) there are no judgments, orders, writs or injunctions of any Governmental
Body, presently in effect or pending or, to Borrower’s knowledge, threatened,
against the Borrower with respect to its ownership of the Pipeline System or the
operation thereof or, which, if adversely determined, would materially impair or
prohibit the ability of the Borrower to perform its obligations hereunder and
(ii) there are no claims, actions, suits or proceedings by or before any
Governmental Body pending or, to the Borrower’s knowledge, threatened by or
against the Borrower with respect to its ownership of the Pipeline System or the
operation thereof;
(g)no Default or Event of Default has occurred and is continuing or will exist
after giving effect to the transactions contemplated by this Promissory Note or
the other Exchange Documents;
(h)(i) it is not an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 and (ii) it is not subject to
regulation under any federal or state statute or regulation which limits its
ability to incur Indebtedness;
(i)(i) the fair value of its Properties exceeds the probable liability of its
debts and other liabilities, subordinated, contingent or otherwise; (ii) the
present fair saleable value of its Property is greater than the amount that will
be required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) it is able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) it does not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted;
(j)the Exchange Mortgages are effective to create in favor of the Payee, legal,
valid and enforceable Liens on, and security interests in, the Exchange
Collateral and, when such deeds of trust and financing statements and other
filings in appropriate form are filed in each county or parish in which
Rights-of-Way are located, with the Delaware Secretary of State, in the counties
of Rankin, Simpson, Copiah, Lincoln, Pike and Amite, Mississippi, and in
Ascension Parish, East Baton Rouge Parish, Iberville Parish, Livingston Parish,
and St. Helena Parish, Louisiana, as applicable, the Liens created by the
Exchange Mortgages shall constitute fully perfected First Priority Liens on, and
security interests in, all right, title and interest of the Borrower in the
Exchange Collateral;
(k)after giving effect to the conveyances of the Pipeline System to Borrower by
Payee on the date hereof, it has good and valid title to the Pipeline System
free and clear of all Liens created by, through or under the Borrower except for
Liens permitted hereby and Permitted Encumbrances; and
(l)it has such valid franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders of Governmental Authorities, as are
necessary to carry on its business as now conducted and as proposed to be
conducted in each case in respect of the Pipeline System.




14

--------------------------------------------------------------------------------





Section 9.Covenants. Until the Obligations and all other amounts payable under
the Exchange Documents have been paid in full, the Borrower covenants and agrees
with the Payee that:
(a)it shall promptly provide the Payee with written notice of (A) any Default or
Event of Default and (B) the incurrence of any Lien on the Exchange Collateral
(other than pursuant to the Exchange Mortgages);
(b)it will do or cause to be done all things necessary to (i) preserve, renew
and keep in full force and effect its legal existence and (ii) comply with all
applicable Governmental Requirements and decrees and orders of any Governmental
Body, whether now in effect or hereafter enacted, all of its material agreements
(other than agreements with respect to encumbrances of the type described in the
definition of “Permitted Encumbrances”), and its Organizational Documents;
(c)promptly upon the reasonable request of the Payee, at the Borrower’s expense,
it will execute, acknowledge and deliver, and thereafter register, file or
record, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Exchange Mortgages or otherwise deemed by
the Payee reasonably necessary or desirable for the continued validity,
perfection and First Priority of the Liens on the Exchange Collateral covered
thereby, or obtain any consents or waivers as may be necessary or appropriate in
connection therewith. It will deliver or cause to be delivered to the Payee from
time to time such other documentation, consents, authorizations, approvals and
orders in form and substance reasonably satisfactory to the Payee as the Payee
shall reasonably deem necessary to perfect or maintain the Liens on the Exchange
Collateral pursuant to the Exchange Mortgages. Upon the exercise by the Payee of
any power, right, privilege or remedy pursuant to any Exchange Document which
requires any consent, approval, registration, qualification or authorization of
any Governmental Body, the Borrower will execute and deliver all applications,
certifications, instruments and other documents and papers that the Payee may
require;
(d)it shall, and shall cause DRI to, cure promptly any defects in the creation
and issuance of this Promissory Note, and the execution and delivery of this
Promissory Note and the other Exchange Documents and, at its expense, it shall,
and shall cause DRI to, execute and deliver to the Payee, upon reasonable
request by the Payee, all such other and further documents, agreements and
instruments in compliance with or accomplishment of the covenants and agreements
of the Borrower Parties set forth in this Promissory Note and the other Exchange
Documents as may be reasonably necessary or appropriate in connection therewith;
(e)it shall promptly notify the Payee of any material adverse change in or to
the Pipeline System or the Borrower;
(f)it shall permit the Payee to visit and inspect the Pipeline System, at such
reasonable times (i) so long as no Event of Default has occurred, no more than
once during the term of this Promissory Note, or (ii) after the occurrence and
continuance of an Event of Default, as often as Payee may desire, all at the
expense of the Borrower;
(g)[reserved];




15

--------------------------------------------------------------------------------





(h)except as would not have a material adverse effect on the Borrower Parties or
on the Pipeline System, it will, and will cause its Affiliates to, comply with
all Environmental Laws, and it will, and will cause its Affiliates to, promptly
pay and discharge when due all legal debts, claims, liabilities and obligations
with respect to any clean-up or remediation measures in respect of the Pipeline
System necessary to comply with Environmental Laws;
(i)it shall not (i) enter into any conveyance, sale, lease, sublease,
assignment, transfer, or other disposition of the Pipeline System or (ii) amend,
modify or change, or consent to any amendment, modification or change to, its
Organizational Documents if the effect thereof would be materially adverse to
Payee; and
(j)it shall not directly or indirectly create or allow to remain, and shall
promptly discharge at its sole cost and expense, any Lien (other than Permitted
Encumbrances, Payee Liens, Collateral Liens and Interest Liens), defect,
attachment, levy, title retention agreement or claim upon the Pipeline System or
any Lien, attachment, levy or claim with respect to any amounts owing hereunder,
other than Permitted Liens, Payee Liens, Collateral Liens and Interest Liens.
The Borrower’s obligation to discharge any Lien, attachment, levy or claim as
set forth in this Section 9(j) shall apply notwithstanding the fact that such
Lien, attachment, levy or claim does not breach any warranty or representation
regarding title to the Pipeline System made by the Borrower.
Section 10.Events of Default. In the event (each, an “Event of Default”) that:
(a)(i) the failure of the Borrower to make any quarterly installment payment of
principal to the Payee on the date such payment is required to be made as set
forth on Annex A hereto and such failure continues for two consecutive Business
Days; or (ii) the failure of the Borrower or DRI to make any payment (other than
a quarterly installment payment of principal as described in clause (i) above)
to the Payee as and when due hereunder or under any other Exchange Document, if
such failure continues for ten (10) days after written notice from the Payee to
the Borrower of such failure;
(b)the material breach (i) by the Borrower of any representation, covenant or
agreement set forth in this Promissory Note, (ii) by DRI of any representation,
covenant or agreement in the Exchange Guaranty or (iii) by the Borrower or DRI
of any representation, covenant or agreement in the Exchange Consent, where such
material breach under clause (i), (ii) or (iii) above continues for thirty (30)
days after receipt by the Borrower or DRI, as applicable, of written notice
thereof from the Payee; provided, however, that if the matter which is the
subject of such breach cannot, by its nature, if diligently pursued, be remedied
by such party within such thirty (30) day period, and such party shall have
prepared a plan for remedying such failure that is reasonably acceptable to the
Payee and such party is proceeding with diligence to implement such plan, such
thirty (30) day period shall be extended by such additional time period as may
be reasonably agreed to by the Payee to implement such plan; provided further,
however, that the remedying of such potential default shall not affect the right
of the Payee under this Promissory Note if other defaults occur before such
potential default have been remedied and provided further that the notice and
opportunity to cure provisions of this Section 10(b) shall not apply to any
other Events of Default under this Section 10.




16

--------------------------------------------------------------------------------





(c)the occurrence of a Bankruptcy Event with respect to either DRI or the
Borrower;
(d)any Borrower Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable (other than under the Obligations),
after giving effect to any applicable cure period set forth therein;
(e)any Exchange Document or any material provision thereof after delivery
thereof (i) shall for any reason, except to the extent permitted by the terms
thereof (or as waived by the Payee in accordance with the terms hereof), be
proven to have ceased to be valid, binding and enforceable in accordance with
its terms against any Borrower Party or any of them shall so state in writing or
(ii) shall be repudiated in writing by any Borrower Party; or
(f)any security interest or Lien purported to be created and granted by any
Exchange Mortgage with respect to any Exchange Collateral shall cease to be in
full force and effect, or shall cease to give the Payee the Liens, rights,
powers and privileges purported to be created and granted under such Exchange
Mortgage, or shall be asserted by any Borrower Party not to be a valid,
perfected, First Priority security interest in or Lien on such Exchange
Collateral;
then, and in any such event, the Payee may, by notice to the Borrower, declare
the Loan to be due and payable, and thereupon the principal of the Loan,
together with all fees and other Obligations of the Borrower Parties hereunder
and under the other Exchange Documents shall become due and payable immediately,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or further notice of any kind, all of which are hereby expressly
waived by the Borrower Parties; provided that in the case of the occurrence of
an Event of Default under clause (c) of this Section, the principal of the Loan,
together with all fees and other Obligations of the Borrower Parties hereunder
and under the other Exchange Documents shall automatically become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or further notice of any kind, all of which
are hereby expressly waived by the Borrower Parties
Section 11.No Prepayments. The Borrower shall have no right to optionally prepay
the Obligations hereunder, either in whole or in part.
Section 12.Acknowledgment of Collateral Assignment. Pursuant to the terms hereof
and the Loan Documents (as defined in the Credit Agreement) executed by NEJD SPE
1 in favor of the Administrative Agent (for itself and as agent for the other
Secured Parties), the Promissory Note and other Exchange Documents constitute
NEJD Intercompany Collateral and NEJD SPE 1 has collaterally assigned all of its
rights and remedies under and in respect of the NEJD Intercompany Collateral to
the Administrative Agent, and the Borrower hereby acknowledges and consents to
such assignment. If so requested by the Administrative Agent, upon the
occurrence and during the continuance of an Event of Default the Payee shall
execute a deed of assignment of this Promissory Note and the other Exchange
Documents in favor of the Administrative Agent, any Secured Party, or any
assignee or designee of any of them, before a notary public in order to allow
the registration in favor of such Person of the assignment hereof and thereof.




17

--------------------------------------------------------------------------------





Section 13.Governing Law. This Promissory Note shall be construed in accordance
with and governed by the law of the State of New York.
Section 14.Amendments. Neither this Promissory Note nor any of the Exchange
Mortgages may be amended without the consent of the Borrower and the Payee.
Section 15.Payments. The Borrower shall make each payment required to be made by
it hereunder (whether of principal, fees or other Obligations) prior to 2:00
p.m. Dallas time, on the date when due, in immediately available funds, without
set off or counterclaim. If any payment shall become due on a day that is not a
Business Day, the Borrower shall pay such amount on the immediately following
Business Day.
Section 16.[Reserved.]
Section 17. Indemnity.
(a)The Borrower shall indemnify, defend, protect and hold the Payee, the MLP and
any MLP Affiliates and each of their respective officers, directors, employee,
representatives and agents (each, a “ Genesis Indemnitee,” and collectively, the
“Genesis Indemnitees”), harmless from and against any and all Claims in any way
relating to or arising out of the ownership, control and/or operation of the
Pipeline System or any part thereof or interest therein to the extent the events
or circumstances giving rise to such Claim have occurred on or after the date
hereof; provided, however, that the Borrower shall not be required to indemnify
any Person under this Section 17(a) for any of the following: (1) any Claim to
the extent resulting from the bad faith, willful misconduct or gross negligence
of the Payee or other Genesis Indemnitee (IT BEING UNDERSTOOD THAT THE BORROWER
SHALL BE REQUIRED TO INDEMNIFY A GENESIS INDEMNITEE EVEN IF THE ORDINARY (BUT
NOT GROSS) NEGLIGENCE OF PAYEE CAUSED OR CONTRIBUTED TO SUCH CLAIM), (2) the
breach of any representation, warranty or covenant of the Payee set forth in any
Exchange Document or Conveyance Documents, (3) any Claim resulting from Payee
Liens which any Genesis Indemnitee is responsible for discharging under the
Exchange Documents or Conveyance Documents, (4) any Claim to the extent
resulting from the Payee’s failure to make timely payments to NEJD SPE 1 as
required under the NEJD Intercompany Note so long as the Borrower has made
timely payments of all amounts due hereunder, or (5) any taxes except to the
extent arising from any non-tax claim.
(b)The Payee, the MLP and the MLP Affiliates shall indemnify, defend, protect
and hold the Borrower and each of its respective officers, directors, employee,
representatives and agents (each, a “Denbury Indemnitee,” and collectively, the
“Denbury Indemnitees”), harmless from and against any and all Claims in any way
arising out of, or relating to (i) the Payee’s, the MLP’s or any MLP Affiliates’
bad faith, gross negligence, willful misconduct, or actual fraud in performing
their obligations under any of the Exchange Documents or Conveyance Documents
and (ii) the ownership and/or control of the Pipeline System or any part thereof
or interest therein to the extent the events or circumstances giving rise to
such Claim have occurred prior to the date hereof; provided, however, that the
Payee, the MLP and the MLP Affiliates shall not be required to indemnify any
Person under this Section 17(b) for any of the following: (1) any Claim to the
extent resulting from the bad faith, willful misconduct or gross negligence of
the Borrower (IT BEING UNDERSTOOD THAT THE PAYEE AND THE MLP




18

--------------------------------------------------------------------------------





SHALL BE REQUIRED TO INDEMNIFY A DENBURY INDEMNITEE EVEN IF THE ORDINARY (BUT
NOT GROSS) NEGLIGENCE OF THE BORROWER CAUSED OR CONTRIBUTED TO SUCH CLAIM) or
(2) the breach of any representation, warranty or covenant of the Borrower set
forth in any Exchange Document.
(c)It is expressly understood and agreed that the indemnity provided for in
Sections 17 (a) and (b) and the provisions of Sections 13 and 18 through 26
shall survive the expiration or termination of this Promissory Note, any release
by the Payee of its interest in the Pipeline System or the exercise by the Payee
of its remedies hereunder, and shall be separate and independent from any other
remedy under any Exchange Document.
Section 18.Submission to Jurisdiction; Service of Process.
(a)Each of the Borrower and Payee hereby irrevocably and unconditionally
submits, for itself and its Property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Promissory Note, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Promissory Note shall affect any right that the Payee may
otherwise have to bring any action or proceeding relating to the Exchange
Documents against any Borrower Party or its properties in the courts of any
jurisdiction.
(b)Each of the Borrower and Payee hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Exchange Document in any court
referred to in paragraph (a) of this Section 18. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
Section 19.Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THE
EXCHANGE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE EXCHANGE
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.




19

--------------------------------------------------------------------------------





Section 20.Notices. Any notice or other communication herein required or
permitted shall be given to the Payee or to the Borrower, as applicable, at its
address set forth on the signature pages hereto.
Section 21.Severability. Wherever possible, each provision of this Promissory
Note shall be interpreted in such manner as to be effective and valid under
applicable Governmental Requirements, but if any provision of this Promissory
Note shall be prohibited by or invalidated by applicable Governmental
Requirements, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating (a) the remainder of such
provision or (b) the remaining provisions of this Promissory Note.
Section 22.Survival. All covenants, agreements, representations and warranties
made by the Borrower and Payee herein and in the certificates or other
instruments delivered in connection with or pursuant to this Promissory Note
shall be considered to have been relied upon by the Payee and Borrower, as
applicable, and shall survive the execution and delivery of this Promissory Note
and the making of the Loan, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Payee and Borrower, as
applicable, may have had notice or knowledge of any default or incorrect
representation or warranty, and shall continue in full force and effect as long
as the principal of the Loan or any fee or any other amount payable (other than
contingent obligations for which no claim or demand has been made) under this
Promissory Note is outstanding and unpaid. The provisions of Section 13 and
Sections 17 through 26 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loan, or the termination of this Promissory Note or any
provision hereof.
Section 23.Integration; Effectiveness. This Promissory Note together with the
other Exchange Documents constitutes the entire contract among the parties
relating to the subject matter hereof and supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
Section 24.Third Party Beneficiaries. Other than the Genesis Indemnitees,
Denbury Indemnitees and the Collective Secured Parties (as defined in the
Exchange Consent), there are no intended third party beneficiaries of the
Exchange Documents.
Section 25.Lost, Stolen, Destroyed or Mutilated Note. In case this Promissory
Note shall be mutilated, lost, stolen or destroyed, the Borrower shall issue a
new Promissory Note of like date, tenor and denomination and deliver the same in
exchange and substitution for and upon surrender and cancellation of such
mutilated Promissory Note.
Section 26.Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Payee, or Payee exercises its right of setoff, and
such indefeasible payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Payee in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any debtor relief law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.




20

--------------------------------------------------------------------------------





Section 27.Termination and Release. Upon indefeasible payment in full in cash of
all Obligations (other than any contingent obligations, including
indemnification obligations, for which no demand or claim has been made)
(“Payment in Full”), this Promissory Note and all other Exchange Documents shall
be automatically terminated and of no further force or effect, and all liens and
security interests of whatever kind or nature, including the Exchange Mortgages,
shall automatically terminate without any further action by any person. In
furtherance of the foregoing, Payee agrees that upon Payment in Full, it shall,
and it shall cause any other relevant person to, promptly execute and deliver to
the Borrower (a) a termination and payoff letter evidencing the termination of
this Promissory Note (including a copy hereof marked “cancelled” by Payee) and
the other Exchange Documents, and (b) at the sole cost and expense of Borrower
termination and releases and other instruments deemed reasonably necessary or
advisable by the Borrower to evidence the release of all liens and security
interests created pursuant to this Promissory Note and the other Exchange
Documents (including all Payee Liens), in recordable form when necessary, and
the Borrower (or its designee) shall be authorized to file any such instrument
with the appropriate government authorities. This Promissory Note shall continue
to be effective, or be reinstated, as the case may be, if and to the extent at
any time any payment, in whole or in part, made by the Borrower in respect of
the Obligations is rescinded or must otherwise be restored or returned to the
Borrower upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Borrower or any substantial part of its property, or otherwise, all as
though such payments had not been made. Payee shall not be required to litigate
or otherwise dispute its obligation to make such repayments if it in good faith
believes that such obligation exists.
Section 28.Attorney’s Fees. Each party agrees that it shall be responsible for
its own attorney’s fees and disbursements in connection with the negotiation and
execution of this Promissory Note and the other Exchange Documents.
[SIGNATURE PAGE FOLLOWS]




21

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Promissory Note to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
BORROWER:
 
DENBURY ONSHORE, LLC
 
By:
/s/ Mark Allen
Name:
Mark Allen
Title:
Executive Vice President, Chief Financial Officer, Treasurer and Assistant
Secretary
 
Notice Address:
 
5851 Legacy Circle
Suite 1200
Plano, Texas 75024
Attn: Mark Allen, Chief Financial Officer
 
with a copy to (which shall not constitute notice):
 
Kirkland & Ellis LLP
Attn: William Bos
609 Main Street
Houston, Texas 77002





--------------------------------------------------------------------------------





 
Acknowledged and Agreed:
 
GENESIS NEJD PIPELINE, LLC
 
By:
/s/ Grant E. Sims
Name:
Grant E. Sims
Title:
Chief Executive Officer
 
Notice Address:
 
c/o Genesis Energy, L.P
919 Milam, Suite 2100
Houston, Texas 77002
Fax No.: (713) 860-2640
Attention: Grant Sims
 
with a copy to (which shall not constitute notice):
 
c/o Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana
44th Floor
Houston, Texas 77002
Fax No.: (713) 236-0822
Attention: Christopher E. Centrich







--------------------------------------------------------------------------------






ANNEX A
PAYMENT SCHEDULE
Date
Principal
Payment
Balance
 
 
 
$
70,000,000


January 31, 2021
$
17,500,000


$
17,500,000


$
52,500,000


April 30, 2021
$
17,500,000


$
17,500,000


$
35,000,000


July 31, 2021
$
17,500,000


$
17,500,000


$
17,500,000


October 31, 2021
$
17,500,000


$
17,500,000


$
—





